DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
 	This communication is responsive to the request for continued examination filed on 2/2/2021.  Claims 1-20 are pending.  Claims 1-8, 10-18 and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 1-20 are objected to because of the following informalities:  
In regards to claim 1, line 8 delete “ones” after “multiple” as to improve clarity of the claim as the term “ones” is unnecessary because using the term “multiple” implies more than one.
In regards to claim 11, line 10 delete “ones” after “multiple” as to improve clarity of the claim as the term “ones” is unnecessary because using the term “multiple” implies more than one.
Claims 2-10 and 12-20 are dependent upon one of the claims above and are similarly objected to for including the deficiencies of one of the claims above.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims  1-3, 6-9, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi PGPUB No.:  2016/0274916, and further in view of NPL reference, “Exploiting Data Forwarding to Reduce the Power Budget of VLIW Embedded Processors”, hereby referred to as Sami.

	In regards to claim 1, Kobayashi teaches “A method, comprising: executing, by a processor, to allocate a plurality of forwarding registers with respect to execution of an instruction” ([0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to executing a VLIW instruction word (See Fig. 5)) “and performing, by the processor, arithmetic operations based on the instruction with data input from multiple ways of an instruction set architecture such that the plurality of forwarding registers are utilized to deliver forwarding information from different ways of the instruction set architecture” ([0127-0128 and 0132-0133]:  wherein the VLIW processor performs arithmetic operations in each of the slots based on the VLIW instruction word with data input from multiple slots of an instructions set architecture such that the plurality of pipeline registers are utilized to deliver forwarded operands from different slots of the instruction set architecture (See Figs. 5 and 7-8 for clarity)) “wherein the plurality of forwarding registers comprise multiple ones or all of: a first register for first forwarding of a first way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5)) “a second register for first forwarding of a second way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein a P-EX2 is a first forwarding register in a second slot (slot 2 of Fig. 5)) “wherein, in operation: -2-Application Serial No. 16/365,674 Attorney Docket No.: MDTK.0148USthe first register forwards a value of a first arithmetic operation and the second register forwards a value of a second arithmetic operation such that a third arithmetic operation is performed using the forwarded values of the first and second arithmetic operations” ([0123, 0127-0128 and 0132-0133]:  wherein P-EX1 can forward a value of a first arithmetic operation to slot3 and P-EX-2 can forward a values of a second arithmetic operation to slot3 such that slot3 performs a third arithmetic operation using the forwarded values from slot1 and slot2 based on the forwarding selectors of slot3 selecting forwarded values from both slot1 and slot2 write-back stages(See Figs. 5 and 7-8 for further clarity)) “and  forwards a value of a fourth arithmetic operation and forwards a value of a fifth arithmetic operation such that a sixth arithmetic operation is performed using the forwarded values of the fourth and fifth arithmetic operations.” ([0123, 0127-0128 and 0132-0133]:  wherein slot 1 can forward a value of a fourth arithmetic operation to slot3 from an execute stage of slot 1.  Wherein slot 2 can forward a value of a fifth arithmetic operation to slot 3 from an execute stage of slot 2, and wherein a sixth operation can be performed in slot 3 using the forwarded values from the fourth and fifth arithmetic operations based on the forwarding selectors of slot 3 selecting forwarded values from both slot1 and slot2 execute stages (See Figs. 5 and 7-8 for further clarity))
	Kobayashi does not teach “executing a compiler to allocate a plurality of  forwarding registers with respect to execution of an instruction”, “multiple ones or all of:  a third register for second forwarding of the first way or slot, a fourth register for second forwarding of the second way or slot, and a fifth register with a read-and-write accessibility for deferred forwarding”, “without writing the value of the first arithmetic operation or the value of the second arithmetic operation to a next stage” nor “without writing the value of the fourth arithmetic operation or the value of the fifth arithmetic operation to a subsequent stage”.  Kobayashi teaches bypassing data between different VLIW slots by bypassing pipeline stage data from execute and writeback stages, and also teaches an explicit writeback stage register used for forwarding data.  However, Koybayashi does not explicitly teach an execute stage including a pipeline register, and therefore does not teach an explicit third and fourth register for forwarding data from an execute stage in a first and second slot.
	Sami teaches “executing a compiler to allocate a plurality of forwarding registers with respect to execution of an instruction” (See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers) for use when a register file has been inhibited (also see abstract))  “multiple ones or all of:  a third register for second forwarding of the first way or slot, a fourth register for second forwarding of the second way or slot, and a fifth register with a read-and-write accessibility for deferred forwarding” (See Section 2 and See fig. 1:  wherein a 4 way VLIW architecture is disclosed and it includes a plurality of pipeline registers.  In particular an EX/MEM stage register for a first way is included and an EX/MEM stage register for a second way would be disclosed (Note:  the base reference Kobayashi teaches that each slot includes its own pipeline and therefore the combination of references would teach slot 1 and slot 2 of Kobayashi including an EX/MEM stage and the overall combination of references would teach the limitation above)) “without writing the value of the first arithmetic operation or the value of the second arithmetic operation to a next stage” (See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage)) “without writing the value of the fourth arithmetic operation or the value of the fifth arithmetic operation to a subsequent stage”. (See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage))
	It would have first been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the allocation of forwarding registers in Kobayashi to be performed by a compiler as taught in Sami.  It would have been obvious to one of ordinary skill in the art because using a compiler to determine forwarding register allocation limits hardware overhead and optimizes power in a processor (See section 2 of Sami).
	It would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipelined slots of Kobayashi to include a forwarding register in their respective execute stages as the execute stage of the pipeline of Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using pipeline registers in between stages as taught in Sami) to a known device (pipelined slots of the VLIW processor of Kobayashi) to yield predictable results (including pipeline registers in execute stages of pipelines in VLIW slots) in order to ensure that instructions in different stages of a pipeline do not interfere with one another. (MPEP 2143, Example D)  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating pipeline registers of the pipeline in Kobayashi as to have a pipeline register in each stage used for forwarding) (In re Harza, 124 USPQ 378 (CCPA 1960). (See MPEP 2144.04 VI B)
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to be used to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Kobayashi) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	In regards to claim 2, the overall combination of Kobayashi and Sami teaches “The method of Claim 1” (see rejection of claim 1 above) “wherein the performing of the arithmetic operations comprises delivering forwarding information to one or more hardware components of the processor from different ways of the instruction set architecture through the plurality forwarding registers.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein the performing of the arithmetic operations in the VLIW processor comprises  forwarding operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers (See Figs. 5 and 7-8 for further clarity))

	In regards to claim 3, the overall combination of Kobayashi and Sami teaches “The method of Claim 2” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami thus far does not explicitly teach “resolves data hazard between the different ways of the instruction set architecture”.  Kobayashi does teach bypassing data between different slots in a VLIW architecture.  However, Koyabashi does not explicitly teach that the bypassing resolves data hazards.
	Sami teaches “resolves data hazard between the different ways of the instruction set architecture”. (Section1:  wherein forwarding data using pipeline registers in a VLIW architecture resolves data hazards (Note:  Koyabashi teaches bypassing between different slots; this reference is brought in to teach that register bypassing resolves data hazards))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operand bypassing in Kobayashi to be used to resolve data hazards as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of correcting errors caused by data hazards in a pipeline.

	In regards to claim 6, the overall combination of Kobayashi and Sami teaches “The method of Claim 2” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity)) “comprises maintaining data in registers within two stages of a pipeline without writing back to a register file.” (Sami:  See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a register file when write back is inhibited)

	In regards to claim 7, the overall combination of Kobayashi and Sami teaches “The method of Claim 2” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity)) “comprises maintaining data in registers within two stages of a pipeline without writing back to a next stage.” (Sami: See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage))

	In regards to claim 8, the overall combination of Kobayashi and Sami teaches “The method of Claim 1” (see rejection of claim 1 above) “wherein the allocating of the plurality of forwarding registers comprises allocating at least a first forwarding register and a second forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) and P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5)) “wherein the first forwarding register is used for data forwarding for a first way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) used for first forwarding of a first slot of a VLIW architecture) “wherein the second forwarding register is used for data forwarding for a second way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5) for data forwarding for a second slot of the VLIW architecture)  “wherein the instruction set architecture comprises a very-long-25Attorney Docket No.: MDTK.0148USInventorship: Wei-Che Hsu et al.instruction-word (VLIW) architecture” (Kobayashi [0126-0127]: wherein a VLIW architecture is disclosed) “and wherein the executing of the compiler to allocate of the plurality of forwarding registers comprises executing the compiler to provide the instruction for execution in the VLIW architecture.” (Sami:  See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers).  Wherein running (executing) the compiler schedules instructions for execution in a VLIW architecture (also see abstract))

	In regards to claim 9, the overall combination of Kobayashi and Sami teaches “The method of Claim 8” (see rejection of claim 8 above) “wherein the performing of the arithmetic operations comprises: performing a first operation on a first operand and a second operand to provide a first result which is stored in the first forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot 1 performs a first operation on a first and second operand to provide a first result to P-EX1 (See Figs. 5 and 7-8 for further clarity)) “performing a second operation on a third operand and a fourth operand to provide a second result which is stored in the second forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot  2 performs a second operation on a third and fourth operand to provide a second result to P-EX2 (See Figs. 5 and 7-8 for further clarity)))) “and performing a third operation using the first result and the second result as operands to provide a third result by forwarding the first result and the second result to a functional unit that performs the third operation.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 can forward a first result to slot3 and P-EX-2 can forward a second result to slot3 such that the execution unit of slot3 performs a third arithmetic operation using the forwarded values from slot1 and slot2 based on the forwarding selectors of slot3 selecting forwarded values from both slot1 and slot2 write-back stages (See Figs. 5 and 7-8 for further clarity))


	In regards to claim 11, Kobayashi teaches “A processor comprising a plurality of hardware components arranged in an instruction set architecture” ([0127-0128 and Fig. 5]:  wherein a VLIW processor comprises a plurality of execution units arranged in a VLIW architecture) “the processor configured to perform operations comprising:  allocating a plurality of forwarding registers with respect to execution of an instruction” ([0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to execution of  a VLIW instruction word (See Fig. 5)) “and performing arithmetic operations based on the instruction with data input from multiple ways of the instruction set architecture such that the plurality of forwarding registers are utilized to deliver forwarding information from different ways of the instruction set architecture” ([0127-0128 and 0132-0133]:  wherein the VLIW processor performs arithmetic operations in each of the slots based on the VLIW instruction word with data input from multiple slots of an instructions set architecture such that the plurality of pipeline registers are utilized to deliver forwarded operands from different slots of the instruction set architecture (See Figs. 5 and 7-8 for clarity)) “wherein the plurality of forwarding registers comprise multiple ones or all of: a first register for first forwarding of a first way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5)) “a second register for first forwarding of a second way or slot” ([0123, 0127-0128 and 0132-0133]:  wherein a P-EX2 is a first forwarding register in a second slot (slot 2 of Fig. 5)) “wherein, in operation: -2-Application Serial No. 16/365,674 Attorney Docket No.: MDTK.0148USthe first register forwards a value of a first arithmetic operation and the second register forwards a value of a second arithmetic operation such that a third arithmetic operation is performed using the forwarded values of the first and second arithmetic operations” ([0123, 0127-0128 and 0132-0133]:  wherein P-EX1 can forward a value of a first arithmetic operation to slot3 and P-EX-2 can forward a values of a second arithmetic operation to slot3 such that slot3 performs a third arithmetic operation using the forwarded values from slot1 and slot2 based on the forwarding selectors of slot3 selecting forwarded values from both slot1 and slot2 write-back stages(See Figs. 5 and 7-8 for further clarity)) “and  forwards a value of a fourth arithmetic operation and forwards a value of a fifth arithmetic operation such that a sixth arithmetic operation is performed using the forwarded values of the fourth and fifth arithmetic operations.” ([0123, 0127-0128 and 0132-0133]:  wherein slot 1 can forward a value of a fourth arithmetic operation to slot3 from an execute stage of slot 1.  Wherein slot 2 can forward a value of a fifth arithmetic operation to slot 3 from an execute stage of slot 2, and wherein a sixth operation can be performed in slot 3 using the forwarded values from the fourth and fifth arithmetic operations based on the forwarding selectors of slot 3 selecting forwarded values from both slot1 and slot2 execute stages (See Figs. 5 and 7-8 for further clarity))
	Kobayashi does not teach “An apparatus”, “executing a compiler to allocate a plurality of  forwarding registers with respect to execution of an instruction”, “multiple ones or all of:  a third register for second forwarding of the first way or slot, a fourth register for second forwarding of the second way or slot, and a fifth register with a read-and-write accessibility for deferred forwarding”, “without writing the value of the first arithmetic operation or the value of the second arithmetic operation to a next stage” nor “without writing the value of the fourth arithmetic operation or the value of the fifth arithmetic operation to a subsequent stage”.  Kobayashi teaches bypassing data between different VLIW slots by bypassing pipeline stage data from execute and writeback stages, and also teaches an explicit writeback stage register used for forwarding data.  However, Koybayashi does not explicitly teach an execute stage including a pipeline register, and therefore does not teach an explicit third and fourth register for forwarding data from an execute stage in a first and second slot.
	Sami teaches  “An apparatus” (see abstract:  wherein an embedded system is disclosed) “executing a compiler to allocate a plurality of forwarding registers with respect to execution of an instruction” (See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers) for use when a register file has been inhibited (also see abstract))  “multiple ones or all of:  a third register for second forwarding of the first way or slot, a fourth register for second forwarding of the second way or slot, and a fifth register with a read-and-write accessibility for deferred forwarding” (See Section 2 and See fig. 1:  wherein a 4 way VLIW architecture is disclosed and it includes a plurality of pipeline registers.  In particular an EX/MEM stage register for a first way is included and an EX/MEM stage register for a second way would be disclosed (Note:  the base reference Kobayashi teaches that each slot includes its own pipeline and therefore the combination of references would teach slot 1 and slot 2 of Kobayashi including an EX/MEM stage and the overall combination of references would teach the limitation above)) “without writing the value of the first arithmetic operation or the value of the second arithmetic operation to a next stage” (See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage)) “without writing the value of the fourth arithmetic operation or the value of the fifth arithmetic operation to a subsequent stage”. (See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage))
	It would have first been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the allocation of forwarding registers in Kobayashi to be performed by a compiler in a system as taught in Sami.  It would have been obvious to one of ordinary skill in the art because using a compiler in a system to determine forwarding register allocation limits hardware overhead and optimizes power in a processor (See section 2 of Sami).
	It would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pipelined slots of Kobayashi to include a forwarding register in their respective execute stages as the execute stage of the pipeline of Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (using pipeline registers in between stages as taught in Sami) to a known device (pipelined slots of the VLIW processor of Kobayashi) to yield predictable results (including pipeline registers in execute stages of pipelines in VLIW slots) in order to ensure that instructions in different stages of a pipeline do not interfere with one another. (MPEP 2143, Example D)  Furthermore, it would have been obvious because it would have been a mere duplication of parts (duplicating pipeline registers of the pipeline in Kobayashi as to have a pipeline register in each stage used for forwarding) (In re Harza, 124 USPQ 378 (CCPA 1960). (See MPEP 2144.04 VI B)
	It would have then been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to be used to maintain the data within stages of the pipeline, without writing data to a next stage as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it would have been applying a known technique (maintaining data in pipeline registers in between stages as taught in Sami) to a known device (VLIW processor of Kobayashi) to yield predictable results (maintaining data in pipeline registers to avoid writing data to a next stage) for the benefit of avoiding the power cost associated with writing data which is short-lived to a next stage (See Sami: abstract and section 2). (MPEP 2143, Example D)

	In regards to claim 12, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 11” (see rejection of claim 11 above) “wherein, in performing the arithmetic operations, the processor is capable of delivering forwarding information to one or more hardware components of the processor from different ways of the instruction set architecture through the plurality forwarding registers.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein the performing of the arithmetic operations in the VLIW processor comprises  forwarding operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers (See Figs. 5 and 7-8 for further clarity))

	In regards to claim 13, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami thus far does not explicitly teach “resolves data hazard between the different ways of the instruction set architecture”.  Kobayashi does teach bypassing data between different slots in a VLIW architecture.  However, Koyabashi does not explicitly teach that the bypassing resolves data hazards.
	Sami teaches “resolves data hazard between the different ways of the instruction set architecture”. (Section1:  wherein forwarding data using pipeline registers in a VLIW architecture resolves data hazards (Note:  Koyabashi teaches bypassing between different slots; this reference is brought in to teach that register bypassing resolves data hazards))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operand bypassing in Kobayashi to be used to resolve data hazards as taught in Sami.  It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of correcting errors caused by data hazards in a pipeline.
	In regards to claim 16, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein, in  delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity)) “the processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a register file.” (Sami:  See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a register file when write back is inhibited)

	In regards to claim 17, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12” (see rejection of claim 12 above) “wherein, in delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity)) “the processor is capable of maintaining data in registers within two stages of a pipeline without writing back to a next stage.” (Sami:  See Section 2 and Fig. 1:  wherein data is maintained in inter-stage pipeline registers EX/MEM and MEM/WB without writing back to a next stage (Note:  if write back is inhibited then no data is written to a write back stage))

	In regards to claim 18, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 11” (see rejection of claim 11 above) “wherein, in allocating the plurality of forwarding registers, the processor is capable of allocating at least a first forwarding register and a second forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) and P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5)) “wherein the processor uses the first forwarding register for data forwarding for a first way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 is a first forwarding register in a first slot (slot 1 of Fig. 5) used for first forwarding of a first slot of a VLIW architecture) “wherein the processor uses the second forwarding register for data forwarding for a second way of the instruction set architecture” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX2 is a second forwarding register in a second slot (slot 2 of Fig. 5) for data forwarding for a second slot of the VLIW architecture)  “wherein the instruction set architecture comprises a very-long-25Attorney Docket No.: MDTK.0148USInventorship: Wei-Che Hsu et al.instruction-word (VLIW) architecture” (Kobayashi [0126-0127]: wherein a VLIW architecture is disclosed) “and wherein, in executing the compiler to allocate the plurality of forwarding registers, the processor executes the compiler to provide the instruction for execution in the VLIW architecture.” (Sami:  See Sections 1-2:  wherein a compiler, which is executed by a VLIW embedded processor, allocates interstage registers (forwarding registers).  Wherein running (executing) the compiler schedules instructions for execution in a VLIW architecture (also see abstract))

	In regards to claim 19, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 18” (see rejection of claim 18 above) “wherein, in performing the arithmetic operations, the processor is capable of:  performing a first operation on a first operand and a second operand to provide a first result which is stored in the first forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot 1 performs a first operation on a first and second operand to provide a first result to P-EX1 (See Figs. 5 and 7-8 for further clarity)) “performing a second operation on a third operand and a fourth operand to provide a second result which is stored in the second forwarding register” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein slot  2 performs a second operation on a third and fourth operand to provide a second result to P-EX2 (See Figs. 5 and 7-8 for further clarity)))) “and performing a third operation using the first result and the second result as operands to provide a third result by forwarding the first result and the second result to a functional unit that performs the third operation.” (Kobayashi [0123, 0127-0128 and 0132-0133]:  wherein P-EX1 can forward a first result to slot3 and P-EX-2 can forward a second result to slot3 such that the execution unit of slot3 performs a third arithmetic operation using the forwarded values from slot1 and slot2 based on the forwarding selectors of slot3 selecting forwarded values from both slot1 and slot2 write-back stages (See Figs. 5 and 7-8 for further clarity))
6.	Claims 4-5, 10, 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Sami and further in view of Menon, PGPUB No.:  2008/0016327.

	In regards to claim 4, the overall combination of Kobayashi and Sami teaches “The method of Claim 2 above” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami does not teach “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.”
	Menon teaches “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.” ([0066-0068, 0073-0074 and 0097]: wherein using explicit forwarding registers as operands eliminates the need to use a compare network in a detection logic to compare operands with forwarding results)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi and Sami to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme and reducing hardware and power consumption in a processor (Menon [0073 and 0097]).

	In regards to claim 5, the overall combination of Kobayashi and Sami teaches “The method of Claim 2 above” (see rejection of claim 2 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami does not teach “the plurality of forwarding registers comprises delivering the forwarding information without additional encoding bit fields.”
	Menon teaches “the plurality of forwarding registers comprises delivering the forwarding information without additional encoding bit fields.” ([0073-0075]: wherein using explicit forwarding registers allows forwarded data to be delivered without additional encoding bit fields because the instruction directly specifies the forwarding registers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme (Menon [0073]).

	In regards to claim 10, the overall combination of Kobayashi and Sami thus far teaches “The method of Claim 8” (see rejection of claim 8 above) “wherein the allocating of the plurality forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to executing a VLIW instruction word (See Fig. 5))| Sami:  Sections 1-2)  
	The overall combination of Kobayashi and Sami thus far does not teach “further comprises allocating a deferred forwarding register which stores data that needs not be written to a register file.” 
	Menon teaches “further comprises allocating a deferred forwarding register which stores data that needs not be written to a register file.” ([0045 and 0069-0070]:  wherein an instruction includes a kill bit indicating that the data is only stored in the forwarding register.  Therefore that forwarding register would be considered a deferred register because it stores data that is not written into the register file)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registers of Kobayashi and Sami to include a deferred forwarding register as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used to reduce a number of registers and active read ports in a register file (Menon [0070]).

	In regards to claim 14, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12 above” (see rejection of claim 12 above) “wherein the delivering of the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami does not teach “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.”
	Menon teaches “the plurality of forwarding registers eliminates a need to compare operands with forwarding results.” ([0066-0068, 0073-0074 and 0097]: wherein using explicit forwarding registers as operands eliminates the need to use a compare network in a detection logic to compare operands with forwarding results)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi and Sami to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme and reducing hardware and power consumption in a processor (Menon [0073 and 0097]).

	In regards to claim 15, the overall combination of Kobayashi and Sami teaches “The apparatus of Claim 12 above” (see rejection of claim 12 above) “wherein, in delivering the forwarding information to the one or more hardware components of the processor from the different ways of the instruction set architecture through the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein the  forwarding of operand data to one or more execution units from different slots of the instruction set architecture through the plurality of pipeline registers is disclosed (See Figs. 5 and 7-8 for further clarity))
	The overall combination of Kobayashi and Sami does not teach “the plurality of forwarding registers comprises delivering the forwarding information without additional encoding bit fields.”
	Menon teaches “the plurality of forwarding registers comprises delivering the forwarding information without additional encoding bit fields.” ([0073-0075]: wherein using explicit forwarding registers allows forwarded data to be delivered without additional encoding bit fields because the instruction directly specifies the forwarding registers)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the VLIW processor of Kobayashi and Sami to include explicit forwarding registers which eliminate a need to compare operands as taught in Menon. It would have been obvious to one of ordinary skill in the art because it could be used for the benefit of using a less complex bypass scheme (Menon [0073]).

	In regards to claim 20, the overall combination of Kobayashi and Sami thus far teaches “The apparatus of Claim 18” (see rejection of claim 18 above) “wherein, in allocating the plurality of forwarding registers” (Kobayashi [0127-0128 and 0132-0133]:  wherein pipeline stage registers (forwarding registers) are allocated by a VLIW processor with respect to executing a VLIW instruction word (See Fig. 5))| Sami:  Sections 1-2)  
	The overall combination of Kobayashi and Sami thus far does not teach “the processor is further capable of allocating a deferred forwarding register which stores data that needs not be written to a register file.” 
	Menon teaches “the processor is further capable of allocating a deferred forwarding register which stores data that needs not be written to a register file.” ([0045 and 0069-0070]:  wherein an instruction includes a kill bit indicating that the data is only stored in the forwarding register.  Therefore that forwarding register would be considered a deferred register because it stores data that is not written into the register file)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the registers of Kobayashi and Sami to include a deferred forwarding register as taught in Menon.  It would have been obvious to one of ordinary skill in the art because it could be used to reduce a number of registers and active read ports in a register file (Menon [0070]).

Response to Arguments
7.	Applicant’s arguments, see page 11 of the remarks, filed on 2/2/21, with respect to the previous 112(b) rejections have been fully considered and are persuasive.  Therefore the previous 112(b) rejections have been withdrawn. 

8.	Applicant’s arguments, see pages 16-18 of the remarks, filed on 2/2/21, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 103 in view of the combination of Menon, Asato and Sami have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 USC 103 in view of Kobayashi and Sami.
	Furthermore, dependent claims 2-10 and 12-20 are similarly argued based at least on their dependency from claims 1 and 11, and therefore remain rejected based at least on their dependency from claims 1 and 11 above.

9.	The examiner suggest the applicant amend the claims to indicate that all of the registers listed in claims 1 and 11 are included, as well as amending the claims to indicate that theses registers can be denoted or indicated based on instruction register operands (i.e. encoding of operands).  Wherein Fig. 2 appears to demonstrate that arithmetic operations can include forwarding register operands.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692.  The examiner can normally be reached on M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183